M.D. Appeal Dkt.
6 - 2020


                               IN THE SUPREME COURT OF PENNSYLVANIA
                                           MIDDLE DISTRICT


         COMMONWEALTH OF PENNSYLVANIA,                     : No. 288 MAL 2019
                                                           :
                                 Respondent                :
                                                           : Petition for Allowance of Appeal
                                                           : from the Order of the Superior Court
                          v.                               :
                                                           :
                                                           :
         JOSEPH BERNARD FITZPATRICK, III,                  :
                                                           :
                                 Petitioner                :


                                                   ORDER



        PER CURIAM

                   AND NOW, this 3rd day of February, 2020, the Petition for Allowance of Appeal is

        GRANTED.          The issues, the first restated for clarity and the second as stated by

        Petitioner, are:


                   (1)   Whether a note written by a victim of a homicide at some unknown
                   time before the author’s death saying “if something happens to me -- Joe”
                   is admissible under the state of mind exception to the ban on hearsay as
                   embodied in Pennsylvania Rule of Evidence 803(3)?

                   (2)    Where inculpatory hearsay is improperly admitted against an
                   accused, may a reviewing court dismiss the claim by averring the evidence
                   was not offered for its truth if the jury was not so instructed and the
                   statement was instead argued for its truth and is core to the prosecution
                   case?